Citation Nr: 1643943	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  16-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased disability evaluation for bilateral hearing loss disability, initially rated as noncompensable.

2.  Entitlement to an increased disability evaluation for bilateral pterygium, currently rated as noncompensable.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1953 to January 1955.  

These matters come before the Board of Veterans'' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The March 2014 rating decision granted service connection for bilateral hearing loss disability, and assigned a noncompensable disability rating, effective September 30, 2013.  The March 2014 rating decision also denied the Veteran's claim of entitlement to service connection for tinnitus, as well as denied the claim of entitlement to an increased disability rating for the service-connected bilateral pterygium.

The issues of entitlement to a temporary total evaluation due to hospitalization in excess of 21 days for a service-connected disability and entitlement to a temporary total evaluation due to treatment for service-connected disability, requiring convalescence, have been raised by the record in a February 2015 VA Form 21-526, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased disability ratings for bilateral hearing loss disability and bilateral pterygium are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Tinnitus is attributable to service.


CONCLUSION OF LAW

Tinnitus was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the undersigned VLJ, at the Veteran's August 2016 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103.

Nevertheless, the Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As tinnitus is a disease of the organic nervous system, tinnitus is a chronic disease for VA compensation purposes; if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that his tinnitus is due to his service in the Army.  His DD Form 214 reflects that his military occupational specialty was field artillery.  The Veteran does not assert that he was in combat, nor are available service personnel records reflective of such.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  Nonetheless, the Board observes that in-service noise exposure has been conceded.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

A September 2013 record from Garden State Hearing and Balance Center Central reflects that the Veteran underwent an audiological evaluation and that he reported a history of in-service noise exposure and complaints of tinnitus.  

A March 2014 VA audiological examination stated that a review of the Veteran's post-service treatment records reflects that the Veteran had complained of constant tinnitus, but that the Veteran denied experiencing tinnitus on the date of the VA examination.   

The Veteran testified before the undersigned Veterans Law Judge of the Board in February 2016.  At that time, he testified that he heard "ringing" in his ears during basic training and during the remainder of his service, and that he attempted to seek treatment while stationed at Fort Hood.  He testified that he continued to experience tinnitus in the years since service.  

The Board finds that service connection is warranted for tinnitus.  As previously noted, the Veteran's in-service noise exposure is not in dispute.  The Board also finds that the VA examiner's opinion to be inadequate.  The Board points out that the absence of evidence of tinnitus on the date of the VA examination is insufficient to conclude that the Veteran does not have tinnitus, particularly in light of treatment records reflecting complaints of tinnitus.   To the extent that the March 2014 VA examiner relied on the absence of tinnitus on the date of the VA examination, the VA examiner's findings lack probative value.  The VA examiner disregarded the Veteran's competent and credible lay statements attesting that the onset of tinnitus in service, related to noise exposure during service, as well as a medical history reflecting complaints of tinnitus in the years since service.  

The Veteran's competent and credible statements thus provide a nexus linking his current tinnitus and to his in-service noise exposure; harmful noise exposure is consistent with the conditions of his service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's tinnitus at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board acknowledges that the Veteran was afforded VA examinations in March 2014 in connection with his bilateral hearing loss disability and bilateral pterygium.  Nonetheless, the Veteran asserts that the symptoms of his service-connected bilateral hearing loss disability and bilateral pterygium are more severe than presently evaluated.  The Board observes that Veteran was most recently submitted a statement indicating that he was informed by his treating provider that his eyes and vision had worsened, and that his bilateral hearing loss disability had worsened such that he now required the use of hearing aids.   

As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected bilateral hearing loss disability and bilateral pterygium, on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claims on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  The Veteran should be afforded a VA audiological examination in order to determine the current severity of his bilateral hearing loss disability.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner must fully describe the functional effects caused by the bilateral hearing loss disability in the report.  

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  Schedule the Veteran for a VA eye examination to ascertain the current severity and manifestations of his service-connected bilateral pterygium.  All evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The VA examiner is requested to specifically comment on whether the Veteran has vision loss as a result of his bilateral pterygium.  

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  After completing any additional notification or development deemed necessary, the Veteran's claims for increased disability ratings should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
 GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


